Exhibit 10.4
CONSULTING AND SERVICES AGREEMENT

 
     This Consulting and Services Agreement (hereinafter "Agreement") is made
and entered into this 1st day of September, 2015, by and between BlastGard
International, Inc., a Foreign Corporation authorized to do business within the
State of Florida including its wholly owned subsidiary, HighCom Security, Inc.,
with their principal place of business at 2451 McMullen Booth Road, Suite 212,
Clearwater, Florida 33759, (hereinafter "Principal”) and Paul D. Sparkes,
(hereinafter “Consultant").

 
WITNESSETH:
 
       WHEREAS, Principal is in the business of manufacturing and marketing
proprietary blast mitigation materials and designs and distributes a range of
leading security products;
 
       WHEREAS, Consultant is in the business of providing financial and
business advisory and consulting services, and desires to provide such services
to Principal pursuant to the terms and conditions of this Agreement; and
 
WHEREAS, Principal desires to engage the services of Consultant to perform such
consulting and advisory services as set forth herein below, is in need of such
services, and is able to pay for same.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valid consideration, the adequacy and receipt of
which is hereby acknowledged, the parties hereby agree as follows:
 
1.  Engagement.  Principal hereby engages Consultant to render the consulting
and advisory services set forth within this Agreement. Consultant hereby accepts
the engagement and agrees to use his best efforts to perform the duties and
services on behalf of Principal.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Nature of Services and Duties.  Consultant shall make himself available to
consult with Principal concerning matters pertaining to the organization and
administration of Principal's business activities, and, in general, on any
issues of concern or import in the business affairs of the Principal as may be
brought to the attention of Consultant by Principal. Consultant shall further
provide financial and consulting advice with respect to the ongoing business of
the Principal including any business opportunities as may be contemplated by
Principal or as may arise in the course of this Agreement. Consultant shall
remain available to consult with Principal for other and further business and
financial matters involving the business affairs of the Principal, as the
Principal deems necessary.
 
3.  Compensation.  Principal shall pay to Consultant, as compensation for all
such services provided pursuant to paragraph 2 herein above, and for other
services reasonably related to such matters as authorized by Principal, a fair
and reasonable compensation as set forth below:
 
a.  Compensation from Principal to Consultant shall be paid in common stock,
warrants, options or such other securities of Principal as the parties may agree
in writing.  The composition of such securities including the number of
securities and any applicable “strike price” shall be pre-determined in
writing.  The parties contemplate entering into a Stock Option Agreement
contemporaneous with the execution of this Agreement.  Appended hereto as
Exhibit A is the/any Stock Option Agreement as referenced herein;
 
b.  Additionally, the parties may agree that certain services may be provided by
Consultant to Principal on an hourly basis, at a pre-determined hourly
rate.  Any such Agreement needs to be established in writing, executed by
Principal and Consultant, describing the nature and extent of such services and
the compensation details; and
 
c. Also, the parties may agree that certain services may be provided by
Consultant to Principal on a flat fee or otherwise agreed-upon basis, reflecting
reasonable fees for services relating to specific transactions in which
Consultant participates in the interest of Principal.
 
Principal makes no warranties as to any minimum or maximum amount of
compensation for Consultant's services, nor does Consultant intend this
Agreement to contemplate any minimum or maximum number of hours for which
Consultant's services may be utilized during the terms of this Agreement.  All
compensation due and owing hereunder shall be due and payable to Consultant each
month within 30 days of the submission of Consultant's invoice to Principal.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Costs, Expenses and Assistants of Consultant.   Consultant, subject to
approval of the Principal, where necessary and reasonable, shall seek out and
utilize the assistance and services of other persons, companies, or firms to
properly perform the duties and obligations required under this Agreement, and
Consultant shall by directly reimbursed by Principal for such
assistance.  Notwithstanding the above, all costs and expenses reasonably
incurred by Consultant in pursuit of services provided to Principal hereunder
shall be approved by Principal and shall be chargeable directly to Principal via
monthly invoices of Consultant. No individual cost item in the amount of $100 or
greater shall be incurred by Consultant without prior consent of Principal, and
in no event shall Principal be required to reimburse Consultant for any such
cost item that has not been pre-approved by Principal.
 
5.  Term.  This Agreement shall be for a term of One (1)  year, commencing upon
the date of execution by both parties hereto; provided, however, that any
compensation which is vested under the provisions of Section 3 hereof are due
and payable as provided herein.  This  Agreement shall automatically renew on an
annual basis unless either party provides written notice of intent to terminate
this Agreement no less than Thirty (30) days prior to the anniversary date of
the execution of the Agreement. This Agreement may be terminated at any time by
a mutual written agreement of the parties, and shall automatically terminate
upon the dissolution or insolvency of either party hereto.
 
6.  Relationship of Parties.  The parties hereby acknowledge that Consultant is
an independent contractor of Principal and is not authorized to act on behalf of
Principal as its agent, except as may be specifically agreed otherwise.
Consultant shall have reasonable control over the manner in which services are
rendered hereunder. Nothing in this Agreement or in the course of conduct
between the parties shall be deemed to constitute an employment, agency, joint
venture, partnership or any other type of relationship between the parties other
than the independent contractor status established hereby. Consultant shall not
have the right or power to bind Principal to any contracts or agreements with
any third party, nor shall Consultant have the right or power to direct any
operations of the Principal not authorized specifically by Principal. The
relationship created by this Agreement is that of a contract for consulting
services.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Limited Liability; Indemnification.
 
a.           With regard to services to be performed by Consultant pursuant to
the terms of this Agreement, Consultant shall not be liable to the Principal,
nor to anyone who may claim any right due to any relationship with the
Principal, for any acts or omissions in the performance of services on the part
of the Consultant or on the part of the agents or employees of the Consultant,
except when said acts or omissions of the Consultant are due to his willfulness
or intentional misconduct. Principal shall defend, indemnify and hold Consultant
and its assigns, attorneys, accountants, employees, officers, and directors
harmless from and against all losses, liabilities, judgments, damages, claims,
demands, actions, proceedings, suits, costs, and expenses, presently or in the
future, arising from or pertaining to the services rendered to the Principal
pursuant to this Agreement, except when the same shall arise due to the willful
misconduct of culpable negligence of Consultant.
 
8.  Non-exclusivity of Agreement.  Principal and Consultant acknowledge and
agree that the instant Agreement is the rendering of consulting services.  The
parties further agree that Consultant may provide business consulting services
to others during the effectiveness of this Agreement.  However, the parties
finally agree that Consultant will not, during the effective period of this
Agreement, provide consulting services to any other entity which is engaged in
the business of developing ballistic armor designs, specifications and producing
final products.
 
 9.  Restrictive Covenant of Confidentiality, Non-Disclosure Information.
 
a.           Definition of Confidential Information.  For purposes of this
Agreement, "confidential information" means that information disclosed by
Principal to Consultant or otherwise obtained by Consultant as a result of
activities undertaken pursuant to this Agreement, including but not limited to:
the terms and conditions of this Agreement, any and all non-public financial,
business and planning information relating to Principal's plans, research,
concepts, product development, business relationships, marketing plans, business
opportunities, business contacts, clientele, personnel, and all such other
non-public technical or business information of Principal that Consultant comes
to know or develop through Consultant's relationship with Principal.
Confidential information further encompasses any such information Consultant
reasonably should know Principal would like to treat as confidential for any
purpose such as maintaining a competitive advantage, avoiding undesirable
publicity, or maintaining potential business opportunities being developed by or
for Principal and in which Consultant may participate. Confidential information,
for purposes of this Agreement, does not include information that is now or
subsequently becomes generally available for the public through no fault or
breach of Consultant.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Non-Disclosure and Non-Use of Confidential Information.  Consultant
shall not disclose, publish or disseminate confidential information of Principal
as defined hereinabove, to any persons other than those individuals or entities
to whom disclosure of such information is authorized expressly by Principal.
Consultant shall take reasonable precautions to prevent any unauthorized use,
disclosure, publication or dissemination of such confidential information
obtained as a result of Consultant's Agreement and relationship with Principal.
Consultant shall not use such confidential information for its own or for any
third party's benefit, including, but not limited to any business partners,
employees, agents, directors, officers, affiliates or any individual or entity
otherwise associated with or related to Consultant, without prior written
approval of an authorized representative of Principal. Consultant shall only use
such confidential information as part of the services contemplated to be
provided to and for Principal in accordance with the terms of this Agreement.
 
10.  Trade Secrets.  Principal and Consultant agree that Principal has certain
intellectual property and proprietary information consistent with this Agreement
which shall and do constitute trade secrets with regard to ownership of the
intellectual property by Consultant and/or its subsidiary, HighCom Security,
Inc.  All provisions of the Florida Uniform Trade Secrets Act, Chapter 688,
Florida Statutes, shall and do apply to any such product(s) and all prohibitions
and damages provided under Chapter 688, Florida Statutes, shall and do
apply.  Likewise, any and all trade secret acts of other states which may have
concurrent jurisdiction over the acts and practices of the parties shall and do
apply and all provisions of said acts of other states are considered as
incorporated by reference into this Agreement.
 
11.  Non-Compete and Non-Solicitation.
 
a.  The Consultant agrees that during Consultant’s relationship with Principal
under this Agreement and for an additional period of Three (3) years from and
after the expiration of this Agreement or the earlier termination of this
Agreement for any reason whatsoever (whether with or without cause), Consultant
will not compete directly or indirectly with the Principal with respect to the
development, marketing and sales of products involving the development of
ballistic body armor designs, specifications and the producing of final product;
 
b.  The prohibitions contained in this provision apply throughout the United
States and any and all other countries which have international treaty
provisions within the United States which render this non-compete enforceable;
and
 
 
 

--------------------------------------------------------------------------------

 
 
                c.  If, at any time, a court of competent jurisdiction
determines that either the time or area restrictions of this paragraph are
invalid, the parties agree that the court may establish valid time and area
restrictions and the parties agree to comply with these restrictions as
established by the court of competent jurisdiction.  THESE PROVISIONS SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.
 
12.  Injunction Without Bond.  Due to the nature of this Agreement and the
services provided hereunder, the parties acknowledge that a breach of the
covenants contained in Paragraphs 9, 10 and 11 of this Agreement will result in
irreparable injury to Principal and the only appropriate remedy for such breach
would be an injunction.  Thus, in the event there is a breach or threatened
breach by the Consultant of the provisions of Paragraphs 9, 10 and 11, the
Principal shall be entitled to seek and obtain injunctive relief without the
posting of a bond to restrain the Consultant from disclosing any confidential
matters or trade secret matters from rendering service to any person, firm,
corporation, association or other entity, and the Principal will be entitled to
reimbursement for all costs and expenses, including reasonable attorney’s fees
(both at the trial and appellate levels) in connection therewith.  THIS
PROVISION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.
 
13.  Waiver, Modification and Cancellation, Writing Required.  This Agreement
may not be modified, amended or canceled except by a mutual agreement by an
instrument in writing duly executed by the parties hereto. No waiver of
compliance with any provision or condition hereof and no consent provided for
herein shall be effective unless evidenced by an instrument in writing duly
executed by the party hereto sought to be charged with such waiver or consent.
 
 
 

--------------------------------------------------------------------------------

 
 
14.  Severability.  The invalidity or unenforceability of any particular
provisions hereof shall not affect the remaining portions or provisions of this
Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.
 
15.  Attorney's Fees.  In the event it becomes necessary for either party herein
to seek legal means to interpret, enforce or make demand upon the terms of this
Agreement, the breaching party shall be liable to the non-breaching party for
all reasonable attorney fees incurred in furtherance of resolution of such
breach, whether or not litigation is filed, as well as attorney fees on appeal,
travel expenses, deposition costs, expert witness expenses and fees, and any
other costs of whatever nature and reason necessarily incurred by the prevailing
party incident to the prosecution or defense of any action arising from or
related to the subject matter of this Agreement, plus costs in all proceedings,
trials and appeals. Notwithstanding the preceding sentence, and in no way
limiting the scope or application of same, Principal shall be liable to
Consultant for any fees, Attorney fees, costs, and related expenses incurred as
a result of Consultant's collection activities concerning compensation due and
owing pursuant to the terms of this Agreement, whether or not litigation is
initiated.
 
16.  Venue.  The parties hereto understand and agree that venue shall be had,
and is mandatory, in Pinellas County, Florida, to the exclusion of all other
places of venue, for all matters which may arise under this Agreement.  In any
dispute arising under this Agreement, there shall be concurrent jurisdiction
between the Circuit Court of the State of Florida for the Sixth Judicial
Circuit, Pinellas County, Florida and the American Arbitration Association
(“AAA”) for purposes of temporary injunctive relief.  For all disputes arising
under this Agreement, other than those involving the seeking of temporary
injunctive relief as set forth in the preceding sentence, these matters shall be
decided under the Commercial Arbitration Rules of the AAA.
 
17.  Governing Law.  This Agreement is governed solely and exclusively by the
laws of the State of Florida.
 
18.  Entire Agreement.  This Agreement contains the entire understanding between
the parties hereto with respect to the matters contemplated hereby, and this
Agreement supersedes any and all prior understandings and written and oral
agreements between the parties with respect to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.


WITNESSETH:
 
"Principal"
     
BLASTGARD INTERNATIONAL, INC.
             
/s/ Michael Gordon
     
By: Michael Gordon
     
Its: Chief Executive Officer
             
"Consultant"
             
/s/ Paul D. Sparkes
     
Paul D. Sparkes
 

 
 
 

--------------------------------------------------------------------------------

 